Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Miller on 5/18/2022. 
The application has been amended as follows: 
In claim 2, line 3, replace “the second timeseries of motion values” with --a second timeseries of motion values--
In claim 2, line 6, replace “object proportional to the pitch orientation” with --object based on the pitch orientation--
In claim 3, line 20, replace “a second timeseries of load values” with --the second timeseries of load values--
In claim 12, line 3, replace “camera integrated into the smart hook” with --camera coupled to the crane hook--
In claim 12, line 7, replace “the smart hook” with --the crane hook--
In claim 16, line 5, replace “further comprising” with --further comprising:--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 18, Examiner deems a method for monitoring lift events at a construction site comprising: accessing a first timeseries of load values output by a load sensor, coupled to a crane hook, during a first time period; deriving a set of characteristics of an object carried by the crane hook during the first time period based on the first timeseries of load values; selecting a load handling specification for the object based on the set of characteristics of the object; selecting a buffer distance for the object based on the set of characteristics of the object; accessing a georeferenced boundary of a no-fly zone proximal the construction site; and during a second time period succeeding the first time period: accessing a second timeseries of load values output by the load sensor; accessing a sequence of geospatial locations of the object, output by a position sensor coupled to the crane hook, during the second time period; in response to the second timeseries of load values deviating from the load handling specification, activating an object motion alarm for the object; and in response to a geospatial location, in the sequence of geospatial locations of the object, falling within the buffer distance of the georeferenced boundary of the no-fly zone, activating an object location alarm to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include selection of a load handling specification for a lifted object based on a derived set of characteristics of the object based on a timeseries of load values, and further outputting an alarm in response to the second timeseries of load values deviating from the load handling specification and/or in the sequence of geospatial locations of the object, falling within the buffer distance of the georeferenced boundary of the no-fly zone. 
Kean et al. (2019/0302794) is deemed the closest prior art of record and teaches a targeted loading assistance system including a sensor that detects a location of a target loading zone relative to a work machine and generating a location signal indicative of the location of the work machine. The system also includes a path calculation component that receives the location signal and calculates a control path for the work machine to reach the target loading zone. The system also includes a control component that generates a control signal to guide the work machine along the control path. The system also includes prediction logic that may receive inputs from a measuring system, indicative of the mass, load distribution, grip quality, height, length, etc. of a load carried by the crane. Predication logic combines data from these sources and determines a max acceleration/deceleration the work machine and its boom can [perform] without encountering a swinging hazard of load (Kean Abstract; ¶0035). Kean appears to be silent, however, on deriving a buffer distance based on object type, based ultimately on a timeseries of load values. 
Claim(s) 2-4 and 19-20 depend(s) from claim(s) 1, 5, and 18, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims. 
Regarding claim 5, Examiner deems a method for monitoring lift events at a construction site comprising: accessing a first timeseries of load values output by a load sensor, coupled to a crane hook, during a first time period; accessing a first timeseries of motion values output by a motion sensor, coupled to the crane hook, during the first time period; deriving a lifting profile from the first timeseries of load values; deriving an oscillation characteristic from the first timeseries of motion values; identifying a type of an object carried by the crane hook during the first time period based on the lifting profile and the oscillation characteristic; selecting a load handling specification for the object based on the type of the object; accessing a second timeseries of motion values output by the motion sensor during a second time period succeeding the first time period; and in response to the second timeseries of motion values deviating from the load handling specification, activating an object motion alarm for the object during the second time period to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include selection of a load handling specification for a lifted object based on a lifting profile and oscillation characteristic based on a timeseries of load values and motion values, respectively, and further outputting an alarm in response to the second timeseries of motion values deviating from the load handling specification.
Kean et al. (2019/0302794) is deemed the closest prior art of record and teaches a targeted loading assistance system including a sensor that detects a location of a target loading zone relative to a work machine and generating a location signal indicative of the location of the work machine. The system also includes a path calculation component that receives the location signal and calculates a control path for the work machine to reach the target loading zone. The system also includes a control component that generates a control signal to guide the work machine along the control path. The system also includes prediction logic that may receive inputs from a measuring system, indicative of the mass, load distribution, grip quality, height, length, etc. of a load carried by the crane. Predication logic combines data from these sources and determines a max acceleration/deceleration the work machine and its boom can [perform] without encountering a swinging hazard of load (Kean Abstract; ¶0035). Kean appears to be silent, however, on deriving a load handling specification based on both a lifting profile and an oscillation characteristic, which are based on a timeseries of load values and a timeseries of motion values, respectively. 
Claim(s) 6-17 depend(s) from claim(s) 5, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669